Allowance
This office action is in response to Applicant’s amendment filed on 12/14/20.
					  Allowability
Claims 1-13 and 24-30 are allowed.  
It has been determined after careful review of the claims, when read as a whole, that the prior art (Suzumura et al. – U.S. Pub. No. 2013/0173997) teaches: a memory interface consisting of multiple channels which carry out writing into a nonvolatile memory through each of the channels, a data buffer, and also an ECC encoder which applies an error correction encoding process on write data, such that the encoded write data is written into the nonvolatile memory which generates ECC data. Further, there is a channel allocation part, which allocates the channels to the write data and the ECC data based on a write data format of the nonvolatile memory, followed by a write reception processing part which stores the write data in the data buffer, outputting the write data to the ECC encoder, wherein, a channel scheduler is utilized for transferring the write data stored in the data buffer and the ECC data to the channels of the memory interface as allocated by the allocation part.
However, when read as a whole, the prior art does not teach per claim 1: arranging a set of ECC codeword symbols of the plurality of ECC codeword symbols for storage in one of the plurality of different independent storage channels according to the adaptive channel configuration; issuing a command to the solid-state storage memory to store the set of ECC codeword symbols in the one of the plurality of different independent storage channels according to the adaptive channel configuration; and storing the set of ECC codeword symbols in the one of the plurality of different independent storage channels according to the adaptive channel configuration. Further, when read 
     

Or 
Please cancel the previous Abstract and replace it with the following rewritten abstract.

If the abstract is being substantially rewritten, submit a new abstract in clean text (no markings) accompanied by an instruction for the cancellation of the previous abstract.

Amendments to the Drawings:
The attached sheets of drawings include changes to Figures      .  These sheets, which include Figures      , replace the original sheets including Figures      .  

Attachment:  Replacement Sheets

Any replacement drawing sheet including amended figures must include all of the figures appearing on the immediate prior version of the sheet (i.e., if the previous drawing sheet included Figures 1 and 2, but you've only amended figure 1, the Replacement Sheet of drawings should still include Figures 1 and 2).  "Replacement Sheet" must be identified in the top, center margins, as such.  If submitted, annotated sheets must be identified in the top center margin as "Annotated Sheet Showing Changes."

                                           CONCLUSION

      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

          EA
        3/12/21
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112